Per curiam.
This disciplinary matter is before the Court on the petition of Timothy Eugene Moses (State Bar No. 526535) for voluntary surrender of license, pursuant to Bar Rule 4-227 (b), filed prior to the issuance of a formal complaint seeking the imposition of reciprocal discipline. In his petition, Moses, who has been a member of the Bar since 1994, admits that, from August 2009 through September 2011, he directly invoiced clients in excess of $77,000, in contravention of the unwritten policies of his then-firm, and accepted payments directly from clients that should have been submitted to the firm. Although Moses had repaid the mis-invoiced funds by October 2013 and had not had a prior disciplinary record, he acknowledged that his conduct violated Rule 8.4 (a) (4) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The maximum sanction for a violation of Rule 8.4 (a) (4) is disbarment. Moses further notes that, on April 20, 2016, he was disbarred by the Supreme Court of South Carolina for the misconduct at issue here. In its response, the State Bar recommends that this Court accept Moses’s petition for voluntary surrender of his license.
We have reviewed the record and agree to accept Moses’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of Timothy Eugene Moses is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Moses is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.